United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                     December 21, 2005
                        FOR THE FIFTH CIRCUIT
                        _____________________                     Charles R. Fulbruge III
                                                                          Clerk
                             No. 05-60341
                        _____________________

HOUSTON COLLINS; SHARLET BELTON COLLINS; ROBERT EARL COLLINS;
VELMA JEAN COLLINS; DARRELL CALENDER; LARRY VALLIERE;
GREGORY TOLLIVER; SHERMAN TOLLIVER; DWAYNE KEMP; CHRISTOPHER
WONG WON; DETRON BENDROSS; BERNARD VERGIS; ASHLEY GRUNDY;
EDDIE YOUNGBLOOD, III; also known as 2 Live Crew, TIMOTHY
VINCENT YOUNG; PRISCILLA MORRIS; LUTHER JEFFERSON; LEE ESTER
CRUMP; LINDA CHRISTMAS,

                                                 Plaintiffs - Appellants,

                                   versus

FRANK AINSWORTH; ET AL,

                                                                    Defendants,

FRANK AINSWORTH; COPIAH COUNTY SHERIFF’S DEPARTMENT; COPIAH
COUNTY, MISSISSIPPI; HINDS COUNTY SHERIFF’S DEPARTMENT; RANKIN
COUNTY SHERIFF’S DEPARTMENT,

                                                  Defendants – Appellees.

_________________________________________________________________

           Appeal from the United States District Court
        for the Southern District of Mississippi, Jackson
                        USDC No. 3:01-CV-81
_________________________________________________________________

Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:1

     This   appeal   arises   from     an    allegedly       unconstitutional

roadblock   that   occurred   on    June    4,   2000   in    Copiah    County,

Mississippi.   In the present appeal the plaintiffs seek review of

     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the   denial   of   injunctive   relief   provided   in   separate   orders

granting summary judgment for two separate groups of defendants.

The first, granted on March 15, 2005, dismissed all claims by all

plaintiffs against the Hinds County Sheriff’s Department and the

Rankin County Sheriff’s Department (collectively “the Hinds and

Rankin County Defendants”).       The second summary judgment, granted

on March 18, 2005, dismissed all claims of five of the plaintiffs2

(collectively “the convicted plaintiffs”) against Frank Ainsworth

and the Copiah County Sheriff’s Department (collectively “the

Copiah County Defendants”).        We find no error in the denial of

injunctive relief in either ruling and thus affirm the orders of

the district court.      The reasoning for each summary judgment is

stated below.3

                                     I

      The March 15, 2005 order granting summary judgment for the

Hinds and Rankin County Defendants states clearly that it is

denying the plaintiffs’ request for injunctive relief.         Thus there

is no question as to our jurisdiction to review the plaintiffs’

      2
       Specifically the five plaintiffs were: Greg Tolliver,
Sherman Tolliver, Priscilla Morris, Larry Valliere, and Luther
Jefferson.
      3
       We note that the parties differ on the appropriate standard
of review -- i.e., whether we review de novo since this is an
appeal of a summary judgment, see Facility Insurance Corp. v.
Employers Ins. of Wausau, 357 F.3d 508, 512 (5th Cir. 2004); or for
abuse of discretion since we are considering the denial of
injunctive relief, see Peaches Entertainment Corp. v. Entertainment
Repertoire Associates, Inc., 62 F.3d 690, 693 (5th Cir. 1995).
Under either standard the district court committed no error.

                                     2
appeal.      See    28    U.S.C.      §    1292(a)(1)     (granting      appellate

jurisdiction where there has been an interlocutory denial of

injunctive relief).

     The plaintiffs have presented no evidence that any of the

Hinds and Rankin County Defendants committed any constitutional

violation.    In both their brief and at oral argument, plaintiffs

conceded that the sheriffs of Hinds and Rankin Counties had no

knowledge    of   any    alleged   unconstitutional           purpose   or   actions

relating to the June 4 roadblock.              Additionally plaintiffs concede

that at all times the deputies of the Hinds and Rankin County

Defendants were acting under the control, authority, and policy of

the Copiah County Sheriff’s Department, having been deputized as

Copiah County deputies for the purposes of the roadblock. Thus the

only basis of plaintiffs’ claim is that the sheriffs of Hinds and

Rankin Counties responded to the request of the Copiah County

Sheriff for assistance.         This act alone is insufficient for the

injunction sought against these defendants, and the denial of

injunctive relief as to the Hinds and Rankin County Defendants is

thus affirmed.

                                          II

     With respect to the March 18, 2005 order, the denial of

injunctive relief was not explicit and the appellants challenge our

jurisdiction.      Nevertheless, we find that this order granting

summary   judgment       in   favor   of       the   Copiah    County   Defendants

dismissing the claims of the convicted plaintiffs denied “all

                                          3
relief,” and thus necessarily rejected the convicted plaintiffs’

claim for an injunction.           As such this court has jurisdiction to

consider    the    convicted      plaintiffs’       appeal       of    the    denial    of

injunctive relief.         See 28 U.S.C. § 1292(a)(1).

       The district court properly rejected the convicted plaintiffs’

§ 1983 claims seeking injunctive relief against the Copiah County

Defendants based on the doctrine of Heck v. Humphrey, 512 U.S. 477

(1994).        The convicted plaintiffs contend that because they each

were    only     fined,    and    not    confined,    as     a    result       of   their

convictions, neither habeas nor any other procedural avenue is

available for challenging their convictions; and consequently their

situation      presents    an    exception     to   the    Heck       doctrine.       This

contention is barred by Randell v. Johnson, 227 F.3d 300, 301 (5th

Cir. 2000) (rejecting the view that Heck should be relaxed for

“plaintiffs who have no procedural vehicle to challenge their

conviction.”).        Because      the    plaintiffs       failed       to    raise    any

challenge to the convictions arising from the June 4 roadblock, the

Heck    requirement       has    not    been   satisfied      and       the    convicted

plaintiffs’ § 1983 claims, including their claim for injunctive

relief, cannot proceed.          Thus the district court was not in error

in   dismissing     the    convicted     plaintiffs’       claim       for    injunctive

relief.

       For these reasons the district court’s orders of March 15 and

18, 2005, denying injunctive relief, are

                                                                              AFFIRMED.

                                           4